THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT
AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  LENDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.


TRIPOD GROUP, LLC
PROMISSORY NOTE
 

$150,000.00 October 23, 2011



1.           Principal and Interest


FOR VALUE RECEIVED, the Tripod Group, LLC, a Wisconsin Limited Liability Company
(the "Company") hereby absolutely and unconditionally promises to pay to Propell
Corporation (the "Lender"), or order, the principal amount of One Hundred Fifty
Thousand Dollars ($150,000) as set forth below.  This note shall bear simple
interest at the rate of six percent (6%).


2.           Repayments and Prepayments; Security.


a.           Fifty Thousand Dollars ($50,000) of principal under this Note (the
“1st payment”) shall be due and payable on the earlier of: (i) August 23, 2012;
or (ii) the date that the first Fifty Thousand Dollars ($50,000) is converted
under the terms of that certain  promissory note, dated the date hereof, in the
principal amount of One Hundred Fifty Thousand Dollars ($150,000) issued
that  was issued by the Lender to the Company (the “Lender Note”), unless the
Lender does not meet the “current information requirements” required under Rule
144 of the Securities Act of 1933, as amended, at which time the First Payment
will come due on October 23, 2012.
 
b.           Fifty Thousand Dollars ($50,000) of principal under this Note (the
“2nd payment”) shall be due and payable on the earlier of: (i) September 23,
2012; or (ii) the date that the second Fifty Thousand Dollars ($50,000) is
converted under the terms of the Lender Note, unless the Lender does not meet
the “current information requirements” required under Rule 144 of the Securities
Act of 1933, as amended, at which time the Second Payment will come due on
October 23, 2012.
 
 
 

--------------------------------------------------------------------------------

 


c.           Fifty Thousand Dollars ($50,000.00) of principal under this Note
(the “3nd payment”) shall be due and payable on the earlier of: (i) October 23,
2012; or (ii) the date that the second Fifty Thousand Dollars ($50,000) is
converted under the terms of the Lender Note.


d.           The Company may pre-pay this Note at any time, without premium or
penalty.


e.           This Note shall be secured by four (4)  promissory notes of Flint
Telecom Group, Inc. issued to the Tripod Group, LLC dated October 13, 2010 (with
a value of $10,000 left unconverted); December 7, 2010 in the amount of
Seventy-Five Thousand Dollars ($75,000); January 18, 2011 in the amount of Fifty
Thousand Dollars ($50,000); March 31, 2011 in the amount of Thirty Thousand
Dollars ($30,000) and June 6, 2011, in the amount of Thirty-Five Thousand
Dollars ($35,000) all of which are being pledged as collateral by the Tripod
Group, LLC as additional security for this Note.


3.           Events of Default; Acceleration.


a.           The prin­cipal amount of this Note is subject to prepayment in
whole or in part upon the occurrence and during the continuance of any of the
following events (each, an “Event of Default”): (i) the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, (ii) the failure to make any payment when due hereunder, or (iii) a
general assignment of assets by the Company for the benefit of creditors.  Upon
the occur­rence of any Event of Default, the entire unpaid principal balance of
this Note and all of the unpaid inter­est accrued thereon shall be immediately
due and payable.


b.           No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder, now or hereafter existing at law or
in equity or otherwise.


4.           Notices.


a.        All notices, reports and other communica­tions required or permitted
hereunder shall be in writing and may be delivered in person, by telecopy with
written confirmation, overnight delivery service or U.S. mail, in which event it
may be mailed by first-class, certified or registered, postage prepaid,
addressed: (i) if to a Lender, at such Lender’s address as the Lender shall have
furnished the Company in writing; and (ii) if to the Company at such address as
the Company shall have fur­nished the Lender(s) in writing).
 
b.           Each such notice, report or other communication shall for all
purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.
 
 
2

--------------------------------------------------------------------------------

 


5.           Miscellaneous.


a.            Neither this Note nor any provisions hereof may be changed,
waived, discharged or terminated orally, but only by a signed statement in
writing.


b.           No failure or delay by the Lender to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege.  The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforce­ability shall affect only such provision in such
jurisdiction.  This Note expresses the entire understanding of the parties with
respect to the transac­tions contemplated hereby.  The Company and every
endorser and guarantor of this Note regardless of the time, order or place of
signing hereby waives presentment, demand, protest and notice of every kind, and
assents to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.


c.           If Lender retains an attorney for collection of this Note, or if
any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.


d.           This Note shall for all purposes be governed by, and construed in
accordance with the laws of the State of New York (without reference to conflict
of laws).


e.           This Note shall be binding upon the Company's successors and
assigns, and shall inure to the benefit of the Lender's successors and assigns.




IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.


 

 
TRIPOD GROUP, LLC




By:____________________________________
Name:__________________________________
Title:___________________________________

 
 
3

--------------------------------------------------------------------------------

 
 